Exhibit 10.4

 

 Execution Copy

 

 

 

TRANSITION SERVICES AGREEMENT

 

BY AND BETWEEN

 

OIL STATES INTERNATIONAL, INC.

 

AND

 

CIVEO CORPORATION



 

DATED AS OF MAY 27, 2014

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE I

SERVICES

 

   

1.01

Provision of Services

1

1.02

Standard of Service

2

1.03

Third-Party Service Providers

3

1.04

Access to Premises

3

 

   

ARTICLE II

COMPENSATION

     

2.01

Responsibility for Wages and Fees

3

2.02

Terms of Payment and Related Matters

4

2.03

Extension of Services

4

2.04

Terminated Services

4

2.05

Invoice Disputes

4

2.06

No Right of Setoff

5

2.07

Taxes

5

 

   

ARTICLE III

TERMINATION

     

3.01

Termination of Agreement

5

3.02

Breach

5

3.03

Insolvency

5

3.04

Effect of Termination

5

 

   

ARTICLE IV

CONFIDENTIALITY

 

4.01

Confidentiality

6

 

   

ARTICLE V

MISCELLANEOUS



 

   

5.01

Counterparts; Entire Agreement

7

5.02

Governing Law

7

5.03

Assignability

7

5.04

Third-Party Beneficiaries

7

5.05

Notices

7

 

 
i

--------------------------------------------------------------------------------

 

 

5.06

Severability

8

5.07

Force Majeure

8

5.08

Headings

8

5.09

Waivers of Default

8

5.10

Specific Performance

8

5.11

Amendments

9

5.12

Interpretation

9

 

 
ii

--------------------------------------------------------------------------------

 

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT, made and entered into effective as of May
27, 2014 (this “Agreement”), is by and between Civeo Corporation, a Delaware
corporation (“Civeo”), and Oil States International, Inc., a Delaware
corporation (“Oil States”). Civeo and Oil States are sometimes referred to in
this Agreement collectively as the “Parties” and individually as a “Party.”
Capitalized terms used herein and not otherwise defined have the respective
meanings assigned to them in the Separation and Distribution Agreement (as
defined below).

 

RECITALS

 

WHEREAS, the board of directors of Oil States (the “Oil States Board”) has
determined that it would be in the best interests of Oil States and its
stockholders to separate the Civeo Business from Oil States;

 

WHEREAS, Oil States and Civeo have entered into the Separation and Distribution
Agreement dated May 27, 2014 (as amended, modified or supplemented from time to
time in accordance with its terms, the “Separation and Distribution Agreement”)
in connection with the separation of the Civeo Business from Oil States (the
“Separation”) and the distribution of Civeo Common Stock to stockholders of Oil
States (the “Distribution”);

 

WHEREAS, the Separation and Distribution Agreement also provides for the
execution and delivery of certain other agreements, including this Agreement, in
order to facilitate and provide for the separation of Civeo and its Subsidiaries
from Oil States; and

 

WHEREAS, in order to ensure an orderly transition under the Separation and
Distribution Agreement, the Parties agree that it will be advisable for the
Parties to provide to each other certain services described herein for a
transitional period.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, and intending to be legally
bound, the Parties agree as follows:

 

Article I
SERVICES

 

1.01     Provision of Services.

 

(a)     Oil States agrees to provide, or to cause its Affiliates to provide, the
services (the “Oil States Services”) set forth on Exhibit A attached hereto (as
such exhibit may be amended or supplemented pursuant to the terms of this
Agreement, the “Oil States Service Exhibit”) to Civeo for the respective periods
and on the other terms and conditions set forth in this Agreement and in the Oil
States Service Exhibit. Civeo agrees to provide, or to cause its Affiliates to
provide, the services (the “Civeo Services” and together with the Oil States
Services, the “Services”) set forth on Exhibit B attached hereto (as such
exhibit may be amended or supplemented pursuant to the terms of this Agreement,
the “Civeo Service Exhibit” and together with the Oil States Service Exhibits,
the “Service Exhibits”) to Oil States for the respective periods and on the
other terms and conditions set forth in this Agreement and in the respective
Civeo Service Exhibits.

 

 
1

--------------------------------------------------------------------------------

 

 

(b)     The Parties hereto acknowledge the transitional nature of the Services.
Accordingly, as promptly as practicable following the execution of this
Agreement, the Parties agree to use commercially reasonable efforts to make a
transition of Service to their own internal organization or to obtain alternate
third-party sources to provide the Services.

 

(c)     Subject to Section 2.03 and Section 2.04 and the obligations of the
Parties under this Agreement to provide Services shall terminate with respect to
each Service on the end date specified in the applicable Service Exhibit (the
“End Date”). Notwithstanding the foregoing, the Parties acknowledge and agree
that the Party requesting provision of the Services (the “Service Recipient”)
may determine from time to time that it does not require all the Services set
out on the applicable Service Exhibit or that it does not require such Services
for the entire period up to the applicable End Date. Accordingly, the Service
Recipient may terminate any Service, in whole or in part, upon notification to
the Party providing the Services (the “Service Provider”) in writing of any such
determination. Upon termination of a Service, there shall be no liability on the
part of either Party with respect to that Service, other than that such
termination shall not (i) relieve either Party of any liabilities resulting from
any pre-termination breach hereof by such Party in the performance of such
terminated Service, (ii) relieve either Party of any payment obligation with
respect to such Service arising prior to the date of such termination or (iii)
affect any rights arising as a result of any such breach or termination.

 

1.02     Standard of Service.

 

(a)     The Service Provider shall furnish the Services in accordance with
applicable Law and, except as specifically provided in the Service Exhibits, (i)
in the same or a similar manner as such Services were provided to the Service
Recipient with respect to the Civeo Business and the Oil States Business, as
applicable, preceding the date hereof and (ii) in good faith and with reasonable
care, using substantially the same degree of skill and attention that the
Service Provider uses in performing the same or similar services for itself and
its Affiliates, and not, in any event, exercising less than a commercially
reasonable degree of care. Subject to Section 1.03, the Service Provider agrees
to assign sufficient resources and qualified personnel as are reasonably
required to perform the Services in accordance with the standards set forth in
the preceding sentence.

 

(b)     The Service Provider shall use reasonable best efforts to provide or
cause to be provided the Services to the Service Recipient in amounts up to the
amount necessary for the Service Recipient to operate the Civeo Business and the
Oil States Business, as applicable, at the capacity at which the Service
Recipient operated prior to the date of this Agreement.

 

(c)     Except as set forth in this Agreement (including any such Service
Exhibit) or in any contract entered into hereunder, the Service Provider makes
no representations and warranties of any kind, implied or expressed, with
respect to the Services, including, without limitation, no warranties of
merchantability or fitness for a particular purpose, which are specifically
disclaimed. The Parties acknowledge and agree that this Agreement does not
create a fiduciary relationship, partnership, joint venture or relationships of
trust or agency between the Parties and that all Services are provided by the
Service Provider or its Affiliate as an independent contractor.

 

 
2

--------------------------------------------------------------------------------

 

 

1.03     Third-Party Service Providers. It is understood and agreed that the
Service Provider has been retaining, and will continue to retain, third-party
service providers to provide some of the Services to the Service Recipient. In
addition, the Service Provider shall have the right to hire other third-party
subcontractors to provide part of any Service hereunder; provided, however, that
in the event such subcontracting is inconsistent with past practices, the
Service Provider shall obtain the prior written consent of the Service Recipient
to hire such subcontractor, such consent not to be unreasonably withheld. the
Service Provider shall in all cases retain responsibility and remain liable for
the provision of Services to the Service Recipient by any third party or by any
of the Service Provider’s Affiliates. Without the prior written consent of the
Service Recipient, the Service Provider shall not enter into any new agreement
or contract with any third party to provide any Services hereunder pursuant to
which the Service Recipient or any of its Affiliates would remain liable
following the date of termination of such Service hereunder.

 

1.04     Access to Premises.

 

(a)     In order to enable the provision of the Services by the Service
Provider, the Service Recipient agrees to provide to the Service Provider’s and
its Affiliates’ employees and any third-party service providers or
subcontractors who provide Services, at no cost to the Service Provider, access
to the facilities, assets and books and records of the Service Recipient, in all
cases to the extent necessary for the Service Provider to fulfill its
obligations under this Agreement.

 

(b)     The Service Provider agrees that all of its and its Affiliates’
employees and any third-party service providers and subcontractors, when on the
property of the Service Recipient or when given access to any equipment,
computer, software, network or files owned or controlled by the Service
Recipient, shall conform to the policies and procedures of the Service Recipient
concerning health, safety and security as in effect on the date of this
Agreement, and as modified hereafter if made known to the Service Provider in
advance in writing.

 

Article II
COMPENSATION

 

2.01     Responsibility for Wages and Fees. For such time as any employees of
the Service Provider or any of its Affiliates are providing the Services to the
Service Recipient under this Agreement, (a) such employees will remain employees
of the Service Provider or such Affiliate, as applicable, and shall not be
deemed to be employees of the Service Recipient for any purpose, and shall
remain subject to the sole control, direction and supervision of the Service
Provider or Affiliate, as applicable, and (b) the Service Provider or such
Affiliate, as applicable, shall be solely responsible for the payment and
provision of all wages, bonuses and commissions, employee benefits, including
severance and worker’s compensation, and the withholding and payment of
applicable Taxes relating to such employment.

 

 
3

--------------------------------------------------------------------------------

 

 

2.02     Terms of Payment and Related Matters.

 

(a)     As consideration for the provision of the Services, the Service
Recipient shall pay the Service Provider the amount specified for each Service
on such Service’s respective Service Exhibit. In addition to such amount, in the
event that the Service Provider or any of its Affiliates incurs reasonable and
documented out-of-pocket expenses in the provision of any Service, but excluding
payments made to employees of the Service Provider or any of its Affiliates
pursuant to Section 2.01 (such included expenses, “Out-of-Pocket Costs”), the
Service Recipient shall reimburse the Service Provider for all such
Out-of-Pocket Costs to the extent required by the relevant Service Exhibit in
accordance with the invoicing procedures set forth in Section 2.02(b).

 

(b)     As more fully provided in the Service Exhibits and subject to the terms
and conditions therein:

 

(i)     The Service Provider shall provide the Service Recipient, in accordance
with Section 5.01 of this Agreement, with monthly invoices (“Invoices”), which
shall set forth in reasonable detail, with such supporting documentation as the
Service Recipient may reasonably request with respect to Out-of-Pocket Costs,
amounts payable under this Agreement; and

 

(ii)     Payments pursuant to this Agreement shall be made within 30 days after
the date of receipt of an Invoice by the Service Recipient from the Service
Provider.

 

2.03     Extension of Services. If the Service Recipient requests in a notice to
the Service Provider that any of the Services be performed following the
applicable End Date, then the Service Provider shall be obligated to perform
such Services for a period of one month (or such shorter period as is requested
by the Service Recipient) following the End Date, and the applicable fee for
such Services provided after the End Date shall be an amount equal to the fee
for such Services set out in the relevant Service Exhibits. Except as required
by the immediately preceding sentence, the Parties agree that the Service
Provider shall not be obligated to perform any of the Service after the
applicable End Date; provided, however, that if the Service Recipient desires
and the Service Provider agrees to continue to perform any of the Services after
the applicable End Date, the Parties shall negotiate in good faith to agree to
the terms of such extension, including the amount the Service Recipient shall
pay the Service Provider for such continued Services, provided further, however,
that the Service Provider shall be under no obligation whatsoever to perform any
of the Services after the End Date. Services performed by the Service Provider
after the applicable End Date in accordance with this Section 2.03 shall
continue to constitute Services under this Agreement and be subject in all
respects to the provisions of this Agreement for the duration of the agreed-upon
extension period.

 

2.04     Terminated Services. Upon termination or expiration of any or all
Services pursuant to this Agreement, or upon the termination of this Agreement
in its entirety, the Service Provider and its Affiliates shall have no further
obligation to provide the applicable terminated Services.

 

2.05     Invoice Disputes. In the event of an Invoice dispute, the Service
Recipient shall deliver a written statement to the Service Provider no later
than 10 days prior to the date payment is due on the disputed Invoice listing
all disputed items and providing a reasonably detailed description of each
disputed item. Amounts not so disputed shall be deemed accepted and shall be
paid, notwithstanding disputes on other items, within the time set forth in
Section 2.02(b). The Parties shall seek to resolve all such disputes
expeditiously and in good faith. The Service Provider shall continue performing
the Services in accordance with this Agreement pending resolution of any
dispute.

 

 
4

--------------------------------------------------------------------------------

 

 

2.06     No Right of Setoff. Each of the Parties hereby acknowledges that it
shall have no right under this Agreement to offset any amounts owed (or to
become due and owing) to the other Party, whether under this Agreement or any
Ancillary Agreement or otherwise, against any other amount owed (or to become
due and owing) to it by the other Party.

 

2.07     Taxes. The Service Recipient shall be responsible for all sales or use
Taxes imposed or assessed as a result of the provision of Services by the
Service Provider.

 

Article III
TERMINATION

 

3.01     Termination of Agreement. Subject to Section 3.04, this Agreement shall
terminate in its entirety (i) on the date upon which Oil States and Civeo or any
of their Affiliates shall have no continuing obligation to perform any Services
as a result of each of their expiration or termination in accordance with
Section 1.01(c) or Section 3.02 or (ii) in accordance with Section 3.03.

 

3.02     Breach. Any Party (the “Non-Breaching Party”) may terminate this
Agreement, with respect to any Service, at any time upon prior written notice to
the other Party (the “Breaching Party”) if the Breaching Party has failed (other
than pursuant to Section 5.07) to perform any of its material obligations under
this Agreement relating to such Service, and such failure shall have continued
without cure for a period of 15 days after receipt by the Breaching Party of a
written notice of such failure from the Non-Breaching Party seeking to terminate
such service. For the avoidance of doubt, non-payment by the Service Recipient
for a Service provided by the Service Provider in accordance with this Agreement
and not the subject of a good faith dispute shall be deemed a breach for
purposes of this Section 3.02.

 

3.03     Insolvency. In the event that either Party hereto shall (i) file a
petition in bankruptcy, (ii) become or be declared insolvent, or become the
subject of any proceedings (not dismissed within 60 days) related to its
liquidation, insolvency or the appointment of a receiver, (iii) make an
assignment on behalf of all or substantially all of its creditors, or (iv) take
any corporate action for its winding up or dissolution, then the other Party
shall have the right to terminate this Agreement by providing written notice in
accordance with Section 5.01.

 

3.04     Effect of Termination. Upon termination of this Agreement in its
entirety pursuant to Section 3.01, all obligations of the Parties hereto shall
terminate, except for the provisions of Section 2.04, Section 2.06, Section
2.07, Article IV and Article V which shall survive any termination or expiration
of this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

Article IV
CONFIDENTIALITY

 

4.01     Confidentiality.

 

(a)     During the term of this Agreement and thereafter, the Parties hereto
shall, and shall instruct their respective Representatives to, maintain in
confidence and not disclose the other Party’s financial, technical, sales,
marketing, development, personnel, and other information, records, or data,
including, without limitation, customer lists, supplier lists, trade secrets,
designs, product formulations, product specifications or any other proprietary
or confidential information, however recorded or preserved, whether written or
oral (any such information, “Confidential Information”). Each Party shall use
the same degree of care, but no less than reasonable care, to protect the other
Party’s Confidential Information as it uses to protect its own Confidential
Information of like nature. Unless otherwise authorized in any other agreement
between the Parties, any Party receiving any Confidential Information of the
other Party (the “Receiving Party”) may use Confidential Information only for
the purposes of fulfilling its obligations under this Agreement (the “Permitted
Purpose”). Any Receiving Party may disclose such Confidential Information only
to its Representatives who have a need to know such information for the
Permitted Purpose and who have been advised of the terms of this Section 4.01
and the Receiving Party shall be liable for any breach of these confidentiality
provisions by such Persons; provided, that any Receiving Party may disclose such
Confidential Information to the extent such Confidential Information is required
to be disclosed by applicable Law, in which case the Receiving Party shall
promptly notify, to the extent possible, the disclosing Party (the “Disclosing
Party”), so that the Disclosing Party may seek an appropriate protective order.
In the event the Disclosing Party cannot obtain a protective order for all or
part of the Confidential Information required to be disclosed by applicable Law,
the Receiving Party shall only disclose such Confidential Information that it is
advised by its counsel in writing that it is legally bound to disclose under
such applicable Law.

 

(b)     Notwithstanding the foregoing, “Confidential Information” shall not
include any information that the Receiving Party can demonstrate: (i) was
publicly known at the time of disclosure to it, or has become publicly known
through no act of the Receiving Party or its Representatives in breach of this
Section 4.01; (ii) was rightfully received from a third party without a duty of
confidentiality; or (iii) was developed by it independently without any reliance
on the Confidential Information.

 

(c)     Upon demand by the Disclosing Party at any time, or upon expiration or
termination of this Agreement with respect to any Service, the Receiving Party
agrees promptly to return or destroy, at the Disclosing Party’s option, all of
the Disclosing Party’s Confidential Information in the Receiving Party’s
possession or control. If such Confidential Information is destroyed, an
authorized officer of the Receiving Party shall certify to such destruction in
writing. Notwithstanding the foregoing, the Receiving Party shall not be
required to destroy copies of the Confidential Information which may be
electronically archived in connection with its automatic backup storage and/or
document retention policies; provided, however, that all such material shall
remain subject to the confidentiality obligations in this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

Article V
MISCELLANEOUS

 

5.01     Counterparts; Entire Agreement.

 

(a)     This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

 

(b)     This Agreement contains the entire agreement between the Parties with
respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties other than those set forth or referred to
herein or therein.

 

5.02     Governing Law. This Agreement (and any claims or disputes arising out
of or related hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein and therein, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall be governed by and construed and interpreted in
accordance with the Laws of the State of Delaware, irrespective of the choice of
laws principles of the State of Delaware as of the date of this Agreement,
including all matters of validity, construction, effect, enforceability,
performance and remedies.

 

5.03     Assignability. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns; provided, however, that no Party hereto may assign its respective
rights or delegate its respective obligations under this Agreement without the
express prior written consent of the other Parties hereto.

 

5.04     Third-Party Beneficiaries. The provisions of this Agreement are solely
for the benefit of the Parties and are not intended to confer upon any Person
except the Parties any rights or remedies, and there are no third-party
beneficiaries of this Agreement. This Agreement shall not provide any third
person with any remedy, claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement.

 

5.05     Notices. All notices, requests, claims, demands or other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service), or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 5.05):

 

(a)     If to Oil States, to:

 

Oil States International, Inc.
Three Allen Center
333 Clay Street, Suite 4620
Houston, Texas 77002
Attention: Cindy Taylor and Jeff Steen
Facsimile: 713-652-0499

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     If to Civeo, to:

 

Civeo Corporation
Three Allen Center
333 Clay Street, Suite 4980
Houston, Texas 77002
Attention: Bradley Dodson and Frank Steininger
Facsimile: 713-651-0369

 

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

 

5.06     Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby. Upon such determination, the Parties
shall negotiate in good faith in an effort to agree upon such a suitable and
equitable provision to effect the original intent of the Parties.

 

5.07     Force Majeure. No Party shall be deemed in default of this Agreement to
the extent that any delay or failure in the performance of its obligations under
this Agreement, other than a delay or failure to make a payment, results from
any cause beyond its reasonable control and without its fault or negligence,
such as acts of God, acts of civil or military authority, embargoes, epidemics,
war, riots, insurrections, fires, explosions, earthquakes, floods, unusually
severe weather conditions, labor problems or unavailability of parts, or, in the
case of computer systems, any failure in electrical or air conditioning
equipment. In the event of any such excused delay, the time for performance
shall be extended for a period equal to the time lost by reason of the delay.

 

5.08     Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

5.09     Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of such Party. No failure or delay by any Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall a single or partial exercise thereof prejudice any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

5.10     Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the Party or Parties who are, or are to be, thereby aggrieved shall have the
right to specific performance and injunctive or other equitable relief in
respect of its or their rights under this Agreement, in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative. The Parties agree that the remedies at law for any breach
or threatened breach, including monetary damages, are inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties to this
Agreement.

 

 
8

--------------------------------------------------------------------------------

 

 

5.11     Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any Party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

 

5.12     Interpretation. In this Agreement, (a) words in the singular shall be
held to include the plural and vice versa and words of one gender shall be held
to include the other genders as the context requires; (b) the terms “hereof,”
“herein,” “herewith” and words of similar import, and the term “Agreement”
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including all of the Schedules, Exhibits and Appendices hereto) and not
to any particular provision of this Agreement; (c) Article, Section, Exhibit,
Schedule and Appendix references are to the Articles, Sections, Exhibits,
Schedules and Appendices to this Agreement unless otherwise specified; (d) the
word “including” and words of similar import when used in this Agreement means
“including, without limitation”; (e) the word “or” shall not be exclusive; and
(f) unless expressly stated to the contrary in this Agreement, all references to
“the date hereof,” “the date of this Agreement,” “hereby” and “hereupon” and
words of similar import shall all be references to the date first stated in the
preamble to this Agreement, regardless of any amendment or restatement hereof.

 

[Signature Page Follows]

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

   

OIL STATES INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Cindy B. Taylor

 

 

 



Cindy B. Taylor

 

 

 



President and Chief Executive Officer

 

 

 
 SIGNATURE PAGE
TRANSITION SERVICES AGREEMENT

--------------------------------------------------------------------------------

 

 

   

CIVEO CORPORATION

 

 

 

 

 

 

 

 

 

 

 

/s/ Bradley J. Dodson

 

 

 



Bradley J. Dodson

 

 

 



President and Chief Executive Officer

 

 

 
 SIGNATURE PAGE
TRANSITION SERVICES AGREEMENT 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

SERVICES PROVIDED BY OIL STATES

 

 

For each function, the anticipated duration of the service is expected to be
nine months from the start of the TSA, assuming the TSA is initiated as of the
effective spin date. Service levels should be consistent with historical service
levels, with the same level of priority assignment that Oil States provides to
itself and its affiliates.

 

The non-recurring costs (NRC) and monthly recurring costs (MRC) have been
calculated for each service listed below. Specific services and associated costs
may be concluded during the TSA period if the migration is completed and the
service is no longer required.

 

Every effort has been made to assure that this list is complete; however, if a
service has been omitted in error and is required for business to operate
effectively, the service can be added upon agreement of both parties. Any
additional direct costs not specifically detailed below may be passed through to
Civeo without mark-up as agreed upon by both parties.

 



Ref

Function

Includes

Description

Service Provider (Owner)

Service Receiver (Owner)

Non-recurring Costs

Monthly Recurring Costs

IT1

Server Operations

•   Data Center

•   Server Monitoring

•   Operating System

•   Antivirus Management

•   File / Print Services

•   Corporate App Hosting

•   Provide infrastructure hosting, provisioning and maintenance (change,
incident, problem management) of servers and data center.

•   Provide operating system and anti-virus system updates.

•   In conjunction with domain migration, assist with establishment of Civeo EPO
Virus Scan server and repoint of clients.

•   Provide assistance with migration to Civeo data center as required.

Colin Plante

Bryan Gerard

$39,200

$10,100

 

 

 

 

 

 

IT2

Network

•   LAN/WAN

•   End-User VPN

•   Wireless

•   Internet Circuit

•   Internet Content Filtering

•   Firewalls

•   Intrusion Detection

•   Provide direct and remote WAN, LAN hardware support and provisioning and
intranet/internet network connectivity for impacted sites.

•   Provide network operations, devices and services including event monitoring,
problem management and change management.

•   Provide wireless access to the network from existing sites.

•   Assist with reconfiguration of VPN and establish VPN connection to Civeo
carrier as required.

•   Migrate existing Civeo riverbeds to new Civeo riverbed management console
and assist with reconfiguration as required.

•   Applicable for sites on the OSII Sprint MPLS network until impacted
locations are moved to the selected Civeo network carrier. Also applicable for
connections into and between North Data Center, South Data Center and
interconnects.

•   Provide migration support for network functions as required.

Colin Plante

Bryan Gerard

$5,600

$11,600

 



 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 



IT3

Data Backup

•   Offsite Storage

•   Backup Hardware/Software

•   Tape Library

•   Provide data backup and disaster recovery for hosted servers and physical
servers outside the data center, including offsite storage as current process
dictates.

•   Provide back-ups of Civeo data as required to meet data retention policies.

Colin Plante

Bryan Gerard

N/A

$3,225

 

 

IT4

Domain

•   Active Directory

•   DHCP/DNS

•   DNS Domain Name

•   Domain Management

•   Provision and support separate Civeo domain and provide user provisioning
and domain monitoring to OSI network via Trust policy for Civeo employees and
contractors for Active Directory and email accounts.

•   Assist with the migration of users, workstations, and servers to the Civeo
domain as required.

Colin Plante

Bryan Gerard

$22,400

$1,960

 

 

 

 

IT5

Messaging

•   Email

•   Unified Communication Services

•   Spam Filtering

•   Virus Protection

•   Archiving

•   Mobile device management and provisioning

•   Provide Mail and Messaging services including mailbox services, archiving
services, spam filtering, virus protection, system services, and unified
communication services accessible through desktops, laptops and mobile devices.

•   Establish Civeo archive account with Mimecast and assist with integration to
Civeo email environment as required.

•   Provide required access to Exchange environment for Civeo representative and
assist as required with the Civeo email migration.

•   Provide necessary account and PIN information to transfer any Civeo mobile
accounts and devices from Oil States to Civeo.

•   Prior to mobile device migration, provide standard reporting, usage and
billing information as historically provided.

Colin Plante

Bryan Gerard

$4,900

 

 

 

 

 

 

 

 

 

 

 

 

$2,940

 

 

 

IT6

Messaging

•   Instant Messaging

•   Video and teleconferencing services

•   Provide connectivity, access and support for existing instant messaging,
video and teleconferencing services and equipment.

•   Assist with migration of services and equipment to Civeo network as
required.

Colin Plante

Bryan Gerard

N/A

$980

 

 

 

IT7

Corporate Apps

•   User Access

•   Application support

•   Data Migration (Current and historical)

•   Interface Management

•   Provide access to OSII enterprise applications until data/application is
transferred to Civeo.

•   Application licenses will be transferred and applications migrated “as is”
to the Civeo environment with assistance from Oil States personnel.

•   Data from the following applications will be transferred to existing Civeo
apps:

    oFAS 500 to JDE

    oKronos (US EEs)

 

    Civeo accounts will need to be created and data migrated for certain SaaS
applications.

Jay Khwaja / J. Turbeville

 

 

 

 

 

 

 

 

 

Bryan Gerard

$26,800 + any direct bill where applicable

$14,448



 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 



IT8

Contracts

•   Application Licenses

•   Service Providers

•   Support contract changes as required to transfer ownership of registered
domains (if required), application licenses (specific list pending), and 3rd
party technology service providers.

Randy Lakner

Bryan Gerard

$8,960

N/A

IT9

Support

•   Technical Support

    Transition technical support to Civeo team and provide help desk support as
required via phone, email and online chat as required for US-based Civeo
locations.

•   Partition LANDesk to adequately track Civeo incidents separately. Provide
standard reporting and usage statistics.

•   Assist with the migration of LANDesk data to the Civeo LANDesk instance.

Richard Barrett

Bryan Gerard

$44,800

$9,800

IT10

Support

•   Desktop Support

•   Desktop software updates

•   Provide workstation procurement and provisioning as it is done today and
support US-based Civeo locations as required.

•   Provide Windows workstation update patches and anti-virus definition file
updates.

Richard Barrett

Bryan Gerard

N/A

 

$1,540

 

         

TR1

Treasury

• Migration

•   Assistance with the migration of Kyriba treasury system, including training
of relevant Civeo personnel

•   Manage daily cash activity

•   Assistance in establishing and tracking Credit Agreement compliance

Clint

Wood

Frank

Steininger

N/A

Billings as needed at agreed rates



 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 



IA1

Internal Audit

•   Audit Plan

•   Execute 2014 audit plan for Accommodations Business

•   Execute 2014 SOX plan for Accommodations Business,

•   Implement SOX module of TeamMate for 2015 SOX compliance purposes

•   Implement Civeo compliance program

•   Establish Civeo conflict minerals program

Todd

Witherington

Frank

Steininger

$367,200

N/A

TX1

Tax

•   Tax Services

•   Compile all Civeo related tax documents

•   Assist with compliance

•   Tax planning assistance

•   Calculate tax provision for carve out financial statements, as referenced in
Accounting Services below

•   Tax provision assistance for the quarter ended June 30, 2014

Alina

Choun

Frank

Steininger

$200,000

N/A

LE1

Legal

•   Legal Services

•   Management of current Accommodations Business cases and migration to Civeo
legal counsel

Jeff

Steen

Frank

Steininger

N/A

Billings as needed at agreed rates

RM1

Risk

Management

•   Insurance claims

•   Migration of insurance coverage and insurance claims to Civeo

•   Assist with claims incurred prior to spin date.

•   Assist with establishing procedures to allocate insurance premiums

Mark

Yarmolich

Frank

Steininger

N/A

Billings as needed at agreed rates

AC1

Accounting

•   Accounting Services

•   Migration of Equity Edge to Civeo instance.

•   Migration of any corporate related balances for the Accommodations Business

•   Preparation of the three months ended March 31, 2014 and 2013 carve out
financial statements for the Accommodations Business, including related footnote
support and cash flow statements

•   Preparation of April / May 2014 and 2013 carve out financial statements of
the Accommodations Business, including related footnote support and cash flow
statements

Rob

Hampton

Frank

Steininger

$35,000

N/A



 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

SERVICES PROVIDED BY CIVEO

 

 

None. 

 

 

 